Exhibit 10.73

 

Excess of Loss Reassurance Agreement

 

This Reinsurance Agreement (this “Agreement”) dated as of May 14, 2004, between
MBIA UK Insurance Limited, a corporation existing under the laws of England and
Wales with registered number 4401.508 (hereinafter referred to as the “Ceding
Company”) and MBIA Insurance Corporation, a New York stock insurance company
(hereinafter referred to as the “Reinsurer”).

 

WITNESSETH:

 

WHEREAS, the Ceding Company will write financial guaranty insurance as permitted
under the laws of the United Kingdom;

 

WHEREAS, the Ceding Company desires to cede and the Reinsurer desires to
reinsure the Ceding Company to the extent and on the terms and conditions and
subject to the limitations hereinafter set forth;

 

WHEREAS, the Ceding Company will cede financial guaranty insurance business to
the Reinsures that the Reinsurer is permitted to insure under Section 6901 of
the New York Insurance Law;

 

NOW, THEREFORE, in consideration of the mutual covenants and understandings
contained herein and upon the terms and conditions set forth below, the parties
hereto agree as follows

 

Article 1

 

Cover:

 

1.1. The Reinsurer agrees to reimburse the Ceding Company, on an excess of loss
basis for amounts of losses incurred in each calendar year period this Agreement
is in effect for the Net Retained Insurance Liability (as defined below) of the
Ceding Company under the Ceding Company’s policies in force at 12:01 a.m.,
Greenwich Mean Time in the United Kingdom, on May 14, 2004 and under new
policies becoming effective at and after said time and date including extra
contractual obligations relating thereto (but excluding, however, liability
arising from punitive damages assessed as a result of bad faith, fraud or
negligence).

 

Article 2

 

Covered Business:

 

2.1. Covered Business shall mean all of the Ceding Company’s gross liability on
financial guaranty insurance business written by the Ceding Company as defined
in Section 6901 of the New York Insurance Law. The Ceding Company’s Net Retained
Liability is the remaining portion of the Ceding Company’s gross liability on
each policy reinsured hereunder after deducting all cessions to facultative
and/or other reinsurance cessions and/or other third party risk assumptions
which inure to the benefit of the Ceding Company. The term “policy” or
“policies” shall mean the Ceding Company’s policies and endorsements providing
coverage of financial guaranty exposures.

 

Article 3

 

Limits of Cover:

 

3.1. The Reinsurer shall reimburse the Ceding Company for the amount of the
Ceding Company’s losses, including loss adjustment expenses, incurred in each
calendar year which amount is in the aggregate excess of $100,000,000. However,
the liability of the Reinsurer shall not exceed, (i) for 2004, at any time of
determination, twenty percent (20%) of the Ceding Company’s net retention (as
defined above) with respect to the aggregate insured principal sum outstanding
as of such time plus the insured principal sum outstanding under the Ceding
Company’s two largest policies outstanding as of such time and (ii) in any
subsequent one calendar year, twenty percent (20%) of the Ceding Company’s net
retention (as defined above) with respect to the aggregate insured principal sum
outstanding as of 11:59 p.m., Greenwich Mean Time in the United Kingdom, on
December 31 of the prior year plus the insured principal sum outstanding under
the Ceding Company’s two largest policies in effect as of 11:59 p.m., Greenwich
Wan Time in the United Kingdom, on December 31 of the prior year.



--------------------------------------------------------------------------------

Article 4

 

Definitions:

 

4.1. As used in this Agreement:

 

(a) “Ceded Reserves” shall mean, as of any date, the aggregate of the unearned
premium reserve and the loss reserve, if any, required to be carried by the
Ceding Company for the liabilities ceded hereunder in accordance with statutory
accounting practices, before giving effect to any reserve credit for the cession
made hereby.

 

(b) “Contingency Reserve” shall mean contingency reserve as defined in Section
6903 (a) of the New York Insurance Law.

 

Article 5

 

Period:

 

5.1. This Agreement shall be effective as of 12:01 a.m., Greenwich Mean Time in
the United Kingdom, on May 14, 2004 (the “Effective Time”). This Agreement may
be terminated by Agreement of either of the parties hereto upon three (3) months
prior written notice to the other party specifying the proposed termination
date; provided however, that this Agreement will not terminate earlier than
three (3) months after the date of receipt of the termination notice described
above by the nonterminating party and provided further that this Agreement will
remain in full force and effect with respect to all policies relating to Covered
Business in effect at the date of Termination until the expiration or
cancellation of each such policy.

 

Article 6

 

Premium:

 

6.1. There are two premiums payable to the Reinsurer under this Agreement. An
annual premium equal to the lesser of 40% of net written premium, or $2,000,000
shall be paid to the Reinsurer in four equal quarterly installments in arrears,
i.e., at April 1, July 1, October 1 and December 31, for each calendar year this
Agreement remains in effect. As soon as practicable after each 12 month period
that this Agreement is in effect, the Ceding Company shall furnish to the
Reinsurer a statement of the net earned premium income of the Ceding Company for
the same period, and an additional, reinsurance premium shall be payable at a
rate of 1 % of net earned premium income. There shall be no annual minimum
premium for this Agreement.

 

6.2. Within 20 days following the end of each quarter, the Ceding Company will
render or cause to be rendered a net account to the Reinsurer for the quarter
showing the Ceding Company’s interest in the following:

 

(a) net written premium accounted for during the calendar quarter (being the
gross written premium less cancellations).

 

(b) any loss or loss expense paid during the calendar quarter on losses
occurring during the term of this Agreement.

 

(c) subrogations, salvage or other recoveries made during the calendar quarter
on losses occurring during the term of the Agreement.

 

6.3. Within 15 days after receipt of the account, the Reinsurer shall send
confirmation of the account or relevant objections to the Ceding Company.

 

6.4. Within 30 days following the end of each calendar quarter, the Ceding
Company shall furnish a report as to Ceded Reserves, together with any other
information which the Reinsurer may require for its accounting records and which
may be reasonably available to the Ceding Company.



--------------------------------------------------------------------------------

6.5. Within 45 days following the end of each calendar year, the Ceding Company
shall furnish to the Reinsurer for the calendar year a summary account split up
per underwriting year together with any other information which the Reinsurer
may require for its accounting records and which may be reasonably available to
the Ceding Company.

 

6.6.A contingent commission shall be payable to the Ceding Company in respect of
this Agreement. The contingent commission shall be equal to 34% of the
difference between net premium earned and incurred losses for each calendar year
under this Agreement.

 

6.7. All settlements of account under this Agreement between the Ceding Company
and the Reinsurer shall be made in cash or its equivalent in U.S. dollars
computed at exchange rates in effect at the end of the accounting period, or if
for a loss payable by the Reinsurer pursuant to section 9.3 of this Agreement,
the exchange rate in effect at the date of the notice shall apply.

 

Article 7

 

Security:

 

7.1. When a governing body of any jurisdiction in which the Ceding Company
legally operates or to which it submits requires as a condition to credit for
the reinsurance provided by this Agreement that the Reinsurer delivers
securities legally pledged for the benefit of the Ceding Company or deposit
funds legally pledged for the benefit of the Ceding Company, the Reinsures shall
deliver such securities or deposit such funds in the form and amount necessary
to permit the Ceding Company to avoid on any statutory financial statement filed
by the Ceding Company the penalty to surplus which would result from the loss of
credit for the reinsurance.

 

7.2. Notwithstanding any other provisions of this Agreement, it is agreed that
any securities pledged to the Ceding Company pursuant to section 7.1 of this
Article 7 shall be securities which are of a type and quality acceptable to the
governing body of any jurisdiction in which the Ceding Company operates which
has required the pledge of securities in Section 7.1 and be drawn upon and
utilized by the Ceding Company or its successors in interest only for one or
more of the following purposes:

 

(a) to reimburse the Ceding Company for losses and loss expenses paid by the
Ceding Company under this Agreement;

 

(b) to fund an account with the Ceding Company in an amount at least equal to
the deduction allowed for the reinsurance provided by this Agreement, from the
Ceding Company’s liabilities for policies ceded under this Agreement, such
amount to include, if applicable, but not be limited to, amounts for Contingency
Reserves, loss reserves for paid, reported and incurred but not reported
(“IBNR”) losses, loss expense reserves and unearned premium reserves; or

 

(c) to pay any other amounts the Ceding Company claims are due under this
Agreement or under applicable law.

 

All of the foregoing should be applied without diminution because of insolvency
on the part of the Ceding Company or Reinsurer.

 

7.3. If the Reinsurer elects to provide a Letter of Credit under section 7.1 of
this Article, the Reinsurer shall cause the Letter of Credit to be issued, in
place and effective no later than the “as of date” of the first quarterly filing
prepared by the Ceding Company for the appropriate regulatory authority after
the effective date of this Agreement.

 

Article 8

 

Service of Covered Business:

 

8.1. The Ceding Company shall service the Covered Business with respect to
collection and payment of premium, notice, service of process and investigation,
settlement, defense and payment of claims on all Covered Business.



--------------------------------------------------------------------------------

Article 9

Claims and Loss Adjustment Expense and Salvage:

 

9.1. The Ceding Company agrees that it will investigate, settle or defend all
claims arising under policies with respect to which reinsurance is afforded by
this Agreement.

 

9.2, The Ceding Company shall be the sole judge of what shall constitute a loss
covered under the Ceding Company’s policies, of the Ceding Company’s liability
thereunder, and of the amount or amounts which it shall be proper for Ceding
Company to pay thereunder. The Reinsurer shall be bound by the judgment of the
Ceding Company as to the liability and obligation of the Ceding Company under
its policies.

 

9.3. Any loss chargeable to the Reinsurer under this Agreement shall be paid
promptly by the Reinsurer to the Ceding Company within one hour of receiving
written or telephonic notice of any claim (any telephonic notice to be
subsequently confirmed in writing), and the Reinsurer shall pay the Reinsures
share of all losses and loss expense excluding unallocated loss expense in the
amount set forth in such notice, with any dispute with respect to the amount due
being resolved after the making by the Reinsurer of such payment.

 

9.4. The term “loss” shall mean the losses incurred by the Ceding Company after
making deductions for all other reinsurances or insurances inuring to the
benefit of the Ceding Company under this Agreement, but only to the extent that
such reinsurances or insurances are collectible as determined by the Ceding
Company, and all salvages and all recoveries, and shall include all loss
adjustment expenses incurred by the Ceding Company in the settlement or defense
of claims (other than the office expenses of the Company and the salaries and
expenses of its employees).

 

Article 10

 

Access- to Records:

 

10.1. The Reinsurer shall, at all reasonable times during the term of this
Agreement and thereafter, have the right to inspect the books, records and
documents of the Ceding, Company with respect to the Covered Business.

 

Article II

 

Reserves:

 

11.1- The Reinsurer agrees to maintain proper unearned premium, loss and loss
expense reserves upon the liabilities ceded hereunder in accordance with
accounting practices prescribed or permitted by the Insurance Department of the
State of New York

 

Article 12

 

Follow the Fortunes:

 

12.1. This Agreement shall be construed as an honorable undertaking between the
parties hereto and shall not be defeated by technical legal construction, it
being the intention of this Agreement that the fortunes of the Reinsurer shall
follow the fortunes of the Ceding Company. Nothing herein shall in any manner
create any obligations or establish any rights against the Reinsurer in favor of
any third parties or any persons not parties to this Agreement.



--------------------------------------------------------------------------------

Article 13

 

Errors and Omissions:

 

13.1. Any inadvertent error, omission or delay in correction with this Agreement
shall not affect the liability which otherwise would have attached to either
party, provided such error, omission or delay is rectified as soon as possible
after discovery.

 

Article 14

 

Offset:

 

14.1. Each party hereto shall have, and may exercise at any time and from time
to time, the right to offset any balance or balances, whether on account of
premiums or on account of losses or otherwise, due from such party to the other
party hereto under this Agreement, and may offset the same against any balance
or balances due or to become due to the former from the latter under the same.
The party asserting the right of offset shall have and may exercise such right
whether the balance or balances due or to become due to such party from the
other are on account of premiums or on account of losses or otherwise and
regardless of the capacity in which each party acted under the agreement or, if
more than one, the different agreements involved. In the event of the insolvency
of a party hereto, offsets shall be allowed only in accordance with the
provisions of Section 7427 of the New York Insurance Law.

 

Article 15

 

Insolvency:

 

15.1. In the event of the insolvency of the Ceding Company or its successor in
interest, this reinsurance shall be payable directly to the Ceding Company, or
directly to its liquidator, receiver, conservator or statutory successor, on the
basis of the liability of the Ceding Company without diminution because of the
insolvency of the Ceding Company or because the liquidator, receiver,
conservator or statutory successor of the Ceding Company has failed to pay all
or a portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Ceding Company shall give written
notice to the Reinsurer of the pendency of the claim against the Ceding Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate, such
claim and interpose at its own expense, in the proceeding where such claim is to
be adjudicated any defense or defenses that it may deem available to the Ceding
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Ceding Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Ceding Company solely as a result of the defense
undertaken by the Reinsurer.

 

15.2. The Reinsurance shall be payable by the Reinsurer to the Ceding Company or
to its liquidator, receiver, conservator or statutory successor, except (a)
where the policy specifically provided another payee of such reinsurance in the
event of the insolvency of the Ceding Company and (b) where the Reinsurer with
the consent of the direct insured or insureds has assumed such policy
obligations of the Ceding Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the Ceding
Company to such payees.

 

Article 16

 

Arbitration:

 

16.1. As a condition precedent to any right of action hereunder, any dispute
arising out of or related to this Agreement shall be submitted to the decision
of a board of arbitration composed of two arbitrators and an umpire, meeting in
Armonk, New York, unless otherwise agreed.



--------------------------------------------------------------------------------

16.2. The members of the board of arbitration shall be active or retired
disinterested officials of insurance or reinsurance companies. Each party shall
appoint its arbitrator, and the two arbitrators shall choose an umpire before
instituting the hearing. If the respondent fails to appoint its arbitrator
within four weeks after being requested to do so by the claimant, the latter
shall also appoint the second arbitrator. If the two arbitrators fail to agree
upon the appointment of an umpire within four weeks after their nominations, the
umpire shall be selected by the regional director of the American Arbitration
Association in New York, New York, or the regional director’s delegate.

 

16.3. The claimant shall submit its initial brief within 20 days from
appointment of the umpire. The respondent shall submit its brief within 20 days
after receipt of the claimant’s brief and the claimant shall submit a reply
brief within 10 days after receipt of the respondent’s brief. The board shall
make its decision with regard to the custom and usage of the insurance and
reinsurance business. The board shall issue its decision in writing based upon a
hearing in which evidence may be introduced without following strict rules of
evidence but in which cross-examination and rebuttal shall be allowed. The board
shall make its decision within 60 days following the termination of the hearings
unless the parties consent to an extension. The majority decisions of the board
shall be final and binding upon all parties to the proceeding. Judgment may be
entered upon the award of the board in any court having jurisdiction thereof.

 

16.4. Each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other party the expense of the umpire. The remaining
costs of the arbitration proceedings shall be allocated by the board. Unless
prohibited by applicable law, an arbitral award hereunder and any judgment
thereon shall bear interest from the date the arbitral award was rendered at the
rate equal from time to time to the rate publicly announced by Citibank, NA., as
its base rate plus 2%.

 

16.5. The parties consent to the jurisdiction of the Supreme Court of the State
of New York, County of New York, and of the United States District Court for the
Southern District of New York, for all purposes in connection with such
arbitration, including without limitation any application to compel arbitration
or to confirm an arbitration award. The parties consent that any process or
notice of motion or other application to either of said courts, and any paper in
connection with arbitration, may be served by certified mail, return receipt
requested, ordinary post or by personal service or in such other manner as may
be permissible under the rules of the applicable court or panel provided a
reasonable time for appearances is allowed. Service upon the Ceding Company
shall be directed to it, in care of its Chief Executive Officer. Service upon
the Reinsurer shall be directed to the Reinsurer in care off its President.

 

Article 17

 

Miscellaneous:

 

17.1. This Agreement shall be governed by the laws of England.

 

17.2. The parties hereto agree to execute and deliver such further instruments
and do such further acts as may be necessary and proper to carry out the
purposes of this Agreement.

 

17.3. If any provision of this Agreement or the applicability thereto to any
person or circumstance is held invalid, the remainder of this Agreement,
including the remainder of the section in which such provision appears, or the
applicability of such provision to those persons or circumstances, shall not be
affected thereby.

 

17.4. This Agreement contains the entire understanding of the parties with
respect to the subject matter hereto. There are no restrictions, promises,
warranties, covenants or undertakings with respect to such subject matter, other
than those expressly set forth herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter. This Agreement is binding on and shall inure to the benefit of the
parties hereto, their successors and assigns; provided, however, that neither
party may voluntarily assign this Agreement without (i) the prior written
consent of the other and (ii) without obtaining confirmation from any rating
agency that assigns a rating to the Ceding Company at the time of any proposed
assignment (at the moment Standard & Pools Corporation, Moody’s Investors
Service Inc. and Fitch) that such assignment will not result in a downgrade of
the ratings assigned by such rating agency to the Ceding Company as in effect
immediately prior to such assignment.



--------------------------------------------------------------------------------

MBIA U.K. INSURANCE LIMITED By:  

/s/ Phil Sullivan

--------------------------------------------------------------------------------

    Director MBIA INSURANCE CORPORATION By:  

/s/ Ram D. Wertheim

--------------------------------------------------------------------------------

    Managing Director